Citation Nr: 9923457	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  93-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In May 1996 and March 1998, the Board remanded this matter to 
the RO for further development, which has been accomplished.


FINDINGS OF FACT

1. During the veteran's period of service, he was diagnosed 
as having emotionally immature personality and separated 
from service.

2. The veteran had active service during the Vietnam War but 
did not serve in Vietnam or engage in combat with the 
enemy.

3. The weight of the competent medical evidence reflects that 
the veteran does not have PTSD.

4. An acquired psychiatric disorder for which service 
connected can be granted was not shown in service nor was 
a psychosis demonstrated within one year from service 
separation.





CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in 
or aggravated by active service, nor may a psychiatric 
disability be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for a psychiatric disability, to include 
PTSD, is well-grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  In view of his receipt of psychiatric treatment in 
service, his hearing testimony, and his post service 
diagnosis of PTSD, hysterical neurosis conversion type, 
intermittent explosive disorder, and chronic anxiety and 
depression, the veteran's claim is plausible, that is, it is 
meritorious on its own or is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Once it has been determined that a claim is well-grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.  After reviewing the 
record, the Board is of the opinion that any attempt to 
obtain additional information which might substantiate the 
veteran's accounts of post service psychiatric treatment 
would be totally unproductive until and unless the veteran is 
able to provide details which would permit meaningful 
research.  The Board is mindful that the events described by 
the veteran occurred a long time ago and under less than 
optimal circumstances.  The claims file contains the names of 
various physicians who have allegedly treated the veteran.  
However, although the RO has made numerous attempts to secure 
copies of treatment records from these sources, these efforts 
have been unsuccessful.  Given this fact, the Board is 
satisfied that all available evidence is on file and the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met.  38 U.S.C.A. § 
5107.

Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that the veteran 
had no foreign service and his military occupational 
specialty was cook.  His last duty assignment was with 
Headquarters 838th Combat Support Group (TAC).  The service 
records include no evidence of service in Vietnam and do not 
reflect receipt of any awards, decorations, or citations 
indicative of combat.  

The service medical records show that, in January 1966, the 
veteran completed a report of medical history on which he 
indicated that he had not had nervous trouble of any sort and 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.  On the accompanying Report of Medical 
Examination, it was noted that psychiatric evaluation was 
normal.  Anxiety reaction is noted on a June 1966 treatment 
report which reflects that his fiancée was off with another 
man.  An August 1966 treatment report reflects that the 
veteran experienced recurrent nausea, loss of weight, and he 
hated his job in food services.  It was also noted that the 
veteran had broken up with his girlfriend recently and came 
from a divorced family.  Upon treatment during the following 
week, the veteran described a recent loss of a girlfriend by 
a "Dear John letter" and it was noted that he was depressed 
and losing weight.  A September 1966 report reflects that the 
veteran continued to be upset and depressed about problems 
with his girlfriend.  In November 1966, the examiner noted 
that the veteran was depressed and may have to be 
hospitalized.  It was also noted that the veteran was 
somewhat hysterically manipulative.  A Clinical Record Cover 
Sheet shows that the veteran was hospitalized at the 
psychiatry clinic, his diagnosis was emotionally immature 
personality, and administrative separation was recommended.  
The veteran's December 1966 Report of Medical Examination for 
Administrative Discharge notes emotionally immature 
personality on psychiatric evaluation.  In December 1966, the 
veteran completed a report of medical history on which he 
indicated that he had not had nervous trouble of any sort and 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.

A February 1991 letter from R. P. Rueca, M.D., states that 
the veteran was initially seen on August 1, 1990, for 
emotional problems.  She indicated that the veteran had 
reported experiencing extreme stress, anxiety, and depression 
during his period of service.  It was further noted that, 
after discharge, the veteran has suffered from anxiety, 
depression, and job stress off and on and had experienced 
difficulty coping with civilian life.  Dr. Rueca recommended 
that the veteran's military records be reviewed for a 
possible job related emotional problem.

In a March 1991 letter, the veteran stated that he was not 
aware of any problems prior to enlistment and the military 
seemed to think that he had none or at least was ok enough to 
serve.  

A June 1992 letter from Dr. Rueca reflects that the veteran 
had been in regular treatment with her office for anxiety and 
depression since August 1990 and his history had been 
thoroughly explored.  She noted that she did not have access 
to the veteran's records; however, she referred to a July 
1991 letter which stated that the veteran was diagnosed with 
having an emotionally immature personality.  It was noted 
that, when asked to recollect his evaluation and what might 
have led to this "subjective impression," the veteran 
stated that he told the "office" that he had attended bible 
college for two years on loans and, when it became 
increasingly clear that he could not continue to increase his 
tuition debt, he dropped the course of study.  Dr. Rueca 
stated that the veteran was asked a leading question, such as 
"don't you think it is poor judgment to incur a debt you are 
unable to repay," to which the veteran had replied, "yes."  

Dr. Rueca also stated that the veteran's family history, 
cultural and spiritual values, and economic status were 
explored and showed that he was raised in a very 
fundamentalistic Christian home wherein he was taught that he 
had to repent every sin before death or be doomed to hell.  
The doctor indicated that this led the veteran to have an 
abnormal fear of death occurring before a sin was repented.  
Dr. Rueca stated that the veteran was underweight upon 
enlistment and was unable to execute many of the physical 
requirements.  This and his admission that he was socially 
naïve made him the butt of many jokes and beratings and he 
began to experience anxiety.  Dr. Rueca reported that ten men 
with whom the veteran shared barracks were killed during 
their first day in Vietnam.  The veteran prayed daily that he 
did not have to kill anyone or be killed.  The doctor 
reported that the veteran developed acute appendicitis which 
required emergency surgery and was told that it would have 
burst and he would have died if had waited a few more hours.  
She stated that the veteran found himself in a "no win" 
situation because, if he was sent to Vietnam he would have to 
go against his religious programming of not killing anyone or 
he would be killed without preparation (repentance) and would 
go to hell.  The doctor stated that this scenario enhanced 
the veteran's symptoms of anxiety and depression, forcing him 
to seek treatment.  

After discharge from service, Dr. Rueca stated that the 
veteran was remorseful about not fulfilling his patriotic 
duty and ashamed of the medical commentary relating to his 
discharge.  She reported that the veteran felt that the 
potential embarrassment that a review of his medical records 
would provide has prevented him from seeking meaningful and 
fulfilling employment.  Dr. Rueca also reported that his 
mother was distraught over the content of his medical 
discharge papers and he was devalued by his extended family 
which contained career military personnel.  Dr. Rueca stated 
that the veteran has moved from job to job, always in the 
underachieving role, and his anxiety and depression have 
increased as the years have progressed.  

Dr. Rueca concluded that, if the veteran had not had such a 
severe failure experience in the military, he would have been 
able to pursue a meaningful and successful career.  Any 
residual problems from his childhood could have been 
successfully dealt with by appropriate early intervention 
counseling and his self esteem probably would not have 
suffered, especially to the point of creating significant 
disturbance in day to day life.  She also found that the 
veteran's profoundly negative and traumatic military 
experience propagated long term problems with self esteem and 
culminated in his present state of acute anxiety and 
depression.

During a Social and Industrial Survey, conducted in September 
1992, the veteran recalled that, while in the military, he 
worked as a dishwasher, was picked on because he was skinny, 
and was told every minute of the day that he was going to be 
the next one to go to Vietnam.  He also recalled that he had 
a sergeant who hated him.  The veteran stated that he has 
always had a feeling of either suicide or death at the same 
time.  He claimed that this experience has prevented him from 
getting on with his life in an appropriate manner.  The 
veteran stated that he has had a variety of menial jobs 
through the years, has had violent outbursts, and never 
wanted to get married because he did not want to be like his 
dad.  He reported that his father was violent with his mother 
but did not hurt her.  The veteran stated that he had a lot 
of anger within himself.  The social worker noted that the 
veteran was somewhat religiously preoccupied and worked at a 
casino.

A September 1992 report of VA psychiatric examination 
reflects that the examiner reviewed the veteran's claims 
file, including a statement by his local psychiatrist 
attempting to justify the veteran's claim for disability.  
The examiner noted that the veteran was not overseas but told 
of being one of nine scheduled to be sent to Vietnam.  It was 
noted that the veteran was held back, the other eight went, 
and were killed within 24 hours of their arrival there.  The 
veteran stated that he was not married but that he had had 
many girlfriends; however, these relationships did not work 
out because he was physically abusive to the women.  He 
recalled that his father was this way with his mother.  The 
veteran stated that he gets very upset when he feels that 
someone has insulted or taken advantage of him.  It was noted 
that the veteran had never been arrested or been an inpatient 
at a mental hospital and he denied abuse of alcohol or street 
drugs.  It was also noted that the veteran was intensely 
religious.  At the time of the interview, the veteran was 
very upset because his father had died four days previously 
and he was having trouble coping with that.  

The September 1992 VA examination report reflects that the 
veteran was working "the big wheel" at a hotel casino and 
had a history of many many jobs, lasting 2-4 months, mostly 
as a cook.  The veteran stated that he either quit these jobs 
or was fired because it was too much for him, he could not 
keep up, he could not get along with someone, he just walked 
off, or it was too hot.  He also stated that he quit 
university because he could not handle the scholastic 
requirement and a job at the same time.  The veteran recalled 
that he had no social life as a child in school or elsewhere 
because his mother, a religious zealot, kept him by her side, 
calling social activities sinful and the Devil's handiwork.  
The veteran complained of being nervous, depressed, anxious, 
having trouble sleeping, and of having no self-esteem.  

The September 1992 VA examination report includes the 
examiner's comment that the veteran finds and blames some 
aspect of his environment for his failures, such as being 
unable to handle the rigors of the military because he was 
given a job where he had to do the same thing over and over 
again.  The examiner also provided an example with respect to 
the veteran's failures with women, noting that at first the 
veteran stated that he did not know why "it never worked 
out," talked about how he has been abusive to women and they 
leave, and then started to justify his "temper" by 
explaining that he cannot tolerate ridicule or abuse and will 
not put up with it.  Objective findings reflected that the 
veteran was clean shaven and initially friendly and polite.  
It was noted that the veteran's insight was very superficial 
and his judgment probably impulsive.  The examiner suspected 
that the veteran tolerated frustration and stress very 
poorly.  

The September 1992 VA examination report includes the 
examiner's conclusion that the veteran suffers from 
generalized anxiety disorder with depressive features and 
personality disorder with emotional instability.  The 
examiner commented that the veteran's problems began early in 
life with a dysfunctional family; a mother who was a 
religious obsessive, a father who drank and was physically 
abusive to his wife, virtually no social or interpersonal 
life outside of his family, a broken home, etc.  The examiner 
stated that, while these factors can be overwhelming, he was 
of the opinion that the demands on him in the military only 
confronted him with his insufficiencies which was indeed 
traumatic to him but not unreasonable to most people.  The 
physician concluded that the veteran did not suffer from 
PTSD; rather, he suffered from chronic embarrassment and 
humiliation of his inadequacies and fears of not living up to 
the requirements and demands of others.

In December 1992, the RO received an undated letter from Dr. 
Rueca which referred to various VA and private facilities and 
physicians from whom the veteran had sought or received 
treatment.  Dr. Rueca also stated that the veteran has 
experienced chronic anxiety and depression stemming from his 
military experience and subsequent discharge.  He has sought 
whatever treatment he could during intervals of serious 
depression and anxiety or both.  Dr. Rueca concluded that the 
veteran was left without the means for continuous long term 
therapy that might have prevented 26 years of chronic 
anxiety, intermittent acute suffering, and the additional 
trauma of being so often dysfunctional and unemployable.

A June 1993 letter from Dr. Rueca includes the following 
statement:

The DSM III R states that the Post-Traumatic Stress 
Disorder (308.89) stems from A.  "an event that is 
outside the range of usual human experience and 
that would be markedly distressing to almost 
anyone, e.g. serious threat to one's life" etc.  
We feel that anyone about to be sent into combat in 
war and who has been demonstrated in basic training 
to lack the physical skills and abilities necessary 
to sustain his life is experiencing an event that 
is "outside the range of usual human experience."  
Additionally, if that person has a phobia of death 
enhanced by spiritual beliefs, the reaction is 
seriously exacerbated.  The rejection experienced 
by this veterans (sic) extended family provided, 
among other, B. "intense psychological distress at 
exposure to events that symbolize or resemble an 
aspect of the traumatic event."  The heavy media 
coverage of the war provided constant, chronic 
exposure to his trauma.  C. [the veteran] has 
demonstrated "persistent avoidance of stimuli 
associated with the trauma" by 

1.  Efforts to avoid thoughts or feelings 
associated with the trauma.  
2.  Efforts to avoid activities or situations 
that arouse recollections of the trauma.  
3.  Markedly diminished interest in 
significant activities (lack of leisure time 
social or recreational activity).  
4.  Feeling of detachment or estrangement from 
others (significantly impaired ability to 
sustain intimacy.)

The veteran manifests D. "persistent symptoms of 
increased arousal as indicated by 

1.  Difficulty falling or staying asleep 
2.  Irritability or outbursts or anger 
3.  Difficulty concentrating 
4.  Exaggerated startle response 
5.  Physiologic reactivity upon exposure to 
events that symbolize or resemble an aspect of 
the traumatic event i.e. sweats, tremor, rapid 
pulse, nausea, diarrhea.

As this veterans (sic) condition worsened due to 
lack of treatment he further began to manifest 
Hysterical Neurosis, Conversion Type (300.11).  
This resulted in chronic absenteeism resulting in 
the loss of numerous jobs.  The deterioration in 
coping mechanisms provoked frequent explosions of 
anger with no identifiable stimuli.  (Intermittent 
Explosive Disorder (312.34).

Dr. Rueca concluded that the veteran suffered from (1) 
PTSD, (2) hysterical neurosis conversion type, and (3) 
intermittent explosive disorder.  She noted that the 
veteran's chronic anxiety and depression clearly had its 
roots in his military experience as a young adult.

Private treatment records, dated from August 1990 to 
June 1993, reflect the veteran's complaints regarding 
work and his relationship with a woman.  These reports 
note that the veteran continued to experience 
depression, severe stress from work, had "lost 
emotional control," experienced severe insomnia, never 
had a stable relationship with a woman, and had an 
elevated frequency of illnesses.  His complaints also 
included restlessness and agitation.  In April 1992, the 
veteran was asked to discuss his "nervous breakdown" 
while in military service and how he has suffered from 
anxiety, depression, and agitation (loss of temper) ever 
since.  

During June 1993 hearing before a Member of the Board, the 
veteran testified that he has moved around a lot and sought 
treatment from various different doctors since his discharge 
from service.  Transcript (Tr.) at 3-4.  He stated that he 
could not recall the names of or obtain records from the 
physicians from whom he received treatment and he was refused 
treatment at VA facilities.  Tr. at 4-5.  Nevertheless, the 
veteran agreed to sign authorizations for the VA to obtain 
treatment records from a free clinic where he had sought 
treatment.  Tr. at 5-6.  The veteran testified that, after 
some friends with whom he was stationed were killed when they 
first arrived in Vietnam, he thought he was going to be next.  
Tr. at 10.  He stated that he was not in close proximity to 
the area where his friends were killed.  Id.  The veteran 
recalled that his sergeant would not let him go to his 
appointments for psychiatric treatment and he was given a 
hard time for seeing a psychiatrist.  Tr. at 11.  

Upon VA psychiatric examination for PTSD in March 1997, the 
examiner noted that the veteran's claims file had been 
reviewed and the veteran had been interviewed.  The examiner 
noted that the veteran was asked to describe his 
psychological stressors that could be deemed as life 
threatening.  He reported that he had not been in Vietnam and 
stated that he was often teased by his fellow servicemen that 
he was next to go to Vietnam.  The veteran stated that he was 
terrified and afraid.  The examiner noted that the veteran 
was very upset when told that the incidents which he 
described were not acceptable as life threatening stressors.  
The veteran stated that "there is no point in continuing 
this interview because you already have decided that I do not 
qualify for PTSD."  The veteran stayed for a short time and 
described his employment difficulties.  The examiner 
suggested that, since he does not feel that he is capable of 
working, he should apply for nonservice connected pension.  
The veteran seemed interested in this suggestion and left the 
interview.  The remainder of the examination was deferred and 
the diagnosis was "no PTSD found."

The veteran underwent a VA psychiatric examination in 
February 1999 and the report of this examination reflects 
that the examiner reviewed the veteran's claims file.  It was 
noted that the veteran had been fired from his casino job 
three years previously and had worked as a cashier at various 
establishments thereafter.  The veteran stated that he can't 
make himself go get a job because he does not want to face 
being turned down.  The veteran had had serious suicidal 
ideations and, at one point, put a loaded gun to his head.  
He stated that he had not wanted to do this during the 
previous six months.  It was noted that the veteran was 
supported by a woman referred to as his wife.  The veteran 
reported that he felt totally inadequate as a person and as a 
man.  The examiner noted that the veteran was unable to give 
any symptoms of PTSD, that he worked as a cook throughout his 
nine months of service, and was afraid of being sent to 
Vietnam (although he was never sent there.)  The examiner 
further noted that the veteran's current symptoms of distress 
included extreme insomnia, anhedonia, poor energy, poor 
concentration, poor appetite, and a history of serious 
suicidal ideation.  Additionally, shortly after being fired 
from the casino, the veteran reported auditory hallucinations 
but said the voices never told him to do anything and he has 
not heard them in two years.  The diagnoses were anxiolytic 
dependence, anxiolytic induced mood disorder, alcohol abuse 
in remission, rule out opioid dependence, and rule out 
recurrent severe major depressive disorder with psychotic 
features.  The examiner commented that the veteran's 
psychiatric disorders are not related to his period of active 
duty; however, he felt that the veteran's personality is 
somewhat dependent and inadequate, and any stressor he may 
experience in life is likely to cause more psychiatric 
symptoms than the same stressor would cause to another 
individual.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during service after December 31, 
1946, and a psychosis becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998); Beno v. 
Principi, 3 Vet. App. 439 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. §  4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the United 
States Court of Appeals for Veterans Claims (Court) decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The Board notes that when this case began in 1990, the VA 
regulations relating to mental disorders in general had 
adopted the nomenclature of the 1987 edition (third edition, 
revised) of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  However, the DSM had been revised in 
1994 (DSM IV, the fourth edition).  On October 8, 1996, VA 
issued a final rule amending that portion of its Schedule for 
Rating Disabilities pertaining to mental disorders.  61 Fed. 
Reg. 52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 
(Oct. 26, 1995).  The revised regulations took effect on 
November 7, 1996, and specifically adopted DSM-IV as the 
basis for the nomenclature of the rating schedule for mental 
disorders.  61 Fed. Reg. 52,700 (Nov. 1996 amendments) 
[hereinafter (Nov 96 amends)].  Cohen, 10 Vet. App. at 139.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran essentially contends that his psychiatric 
disorder, however diagnosed, is related to service.  

PTSD:  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, 
citing 38 C.F.R. § 3.304, discussed the three elements 
required to establish entitlement to service connection for 
PTSD: (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen, 10 Vet. App. at 138.

It is noted that that provisions of 38 C.F.R. § 3.304(f) 
which used to require that there be a "clear diagnosis" of 
PTSD have recently been amended.  A "clear diagnosis" of PTSD 
was, at a minimum, an unequivocal one.  Cohen v. Brown, 10 
Vet. App. 128, 139 (1997).  However, as indicated above, this 
regulation was amended in June 1999.  These amendments, in 
part, eliminated the requirement of a "clear diagnosis."  
61 Fed. Reg. 32,807-32,808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. § 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. § 3.304(f).

As to the second § 3.304(f) element, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The starting point for any determination 
with regard to PTSD is one or more "stressors."  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Board is required to "make specific findings of fact as 
to whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki, 6 Vet. App. at 98.

If the claimed stressor is not combat related, "the veteran's 
lay testimony regarding [an] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence."  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

The Board finds that, upon review of Zarycki, West, and Cohen 
it is clear that, in approaching a claim for service 
connection for PTSD, the question of the existence and 
character of an event claimed as a recognizable stressor is a 
matter solely within the providence of adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the resolution of a claim for service 
connection for PTSD moves forward to the questions of whether 
the event (or events) was sufficient to constitute a stressor 
for purposes of causing PTSD, and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.

The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.

Additionally, the Court has addressed the effect of the 
change to DSM IV on claims for PTSD in Cohen.  In that case, 
the Court pointed out that the requirement that a stressor be 
outside the range of usual human experience that would evoke 
significant symptoms of distress in almost anyone had been 
dropped in DSM IV.  The Court took judicial notice of the 
effect of this shift in diagnostic criteria, stating that the 
major effect was that the criteria had changed from an 
objective ("would evoke . . . in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.

The criteria now require exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.

A more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost anyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.

Adopted by VA on November 7, 1996, the DSM-IV criteria are 
applied on all questions to which they are relevant to the 
extent those criteria are more favorable to the veteran.  
Cohen, 10 Vet. App. at 139-40.

The Board has carefully examined the record and concludes 
that there is insufficient evidence to support a finding of 
PTSD stemming from the veteran's military service.  Contrary 
to the contentions of the veteran, the Board is not bound to 
accept his uncorroborated account of experiences, nor is the 
Board required to accept the opinions of his private 
psychiatrist that the alleged PTSD had its origins in the 
veteran's service.  Significantly, the Board notes that the 
psychiatric treatment reports contained in the veteran's 
service medical records reflect that he was losing weight, 
had lost his girlfriend to another man, and was unhappy with 
his job.  These records contain no references to excessive 
educational loans, problems with his sergeant, being taunted 
by his fellow servicemen about being next to go to Vietnam, 
the death of the men with whom he allegedly shared barracks, 
or his fear of death; which he identified to Dr. Rueca and VA 
examiners as the stressors which have resulted in his present 
psychiatric disorder.

The Board has carefully reviewed the testimony offered by the 
veteran at the hearing on appeal.  However, the Board does 
not find that the veteran's testimony of alleged stressors 
and his subjective claims of PTSD to be of great probative 
weight.  In this regard the Board notes that the veteran did 
not engage in combat with the enemy, nor was he in a combat 
theater of operation.  

Rather, the claimed stressors are related to anecdotal 
incidents which cannot be adequately verified.  The veteran's 
service medical records and personnel records are silent for 
any pertinent findings.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Without 
more information, the Board notes that the veteran's primary 
claimed stressors stem from incidents which cannot be 
adequately verified with the present information.

It is reasonable, therefore, for the Board to require some 
corroboration of the incidents that the appellant alleges 
happened to him in the service.  The Board does not find that 
the evidence contained in the record is sufficient to verify 
the existence of a recognizable stressor.  The Board further 
finds that the diagnosis of PTSD is based solely upon the 
veteran's uncorroborated history of stressors in active 
service and his subjective symptoms.  The diagnosis of PTSD 
is of diminished probative value because it is not based on a 
review of the veteran's claims file and medical history 
contained therein.  Significantly, two VA psychiatrists who 
examined the veteran in March 1997 and February 1999 reviewed 
the veteran's claims file and concluded that a diagnosis of 
PTSD was not warranted.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.

Psychiatric Disorder other than PTSD:  The Board begins by 
noting that the veteran, not being a medical professional, is 
not qualified to offer testimony on such medical issues as 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran has submitted numerous statements 
from his treating physician, Dr. Rueca, which essentially 
reflect that the veteran's "profoundly negative and 
traumatic military experience propagated long term problems 
with self esteem and culminated in his present state of acute 
anxiety and depression."  As noted above, Dr. Rueca has 
stated that she did not have access to the veteran's service 
medical records.  Dr. Rueca has stated that she initially 
began to treat the veteran in August 1990 and copies of post 
service treatment records contained in the claims file show 
the earliest date of treatment as August 1990.  

Significantly, Dr. Rueca's findings and opinions are 
contradicted by the findings and opinions of VA a 
psychiatrist who reviewed the veteran's claims file and was 
thus familiar with his medical history.  The February 1999 
report of VA examination reflects the examiner's opinion 
that, although the veteran's personality is somewhat 
dependent and inadequate and any stressor he may experience 
in life would likely cause more psychiatric symptoms than the 
same stressor would cause to another individual, the 
veteran's disorders are not related to his period of active 
duty.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the VA 
examiner's opinion reflects an examination of the veteran and 
a full review of all the evidence of record, including the 
clinical records created when the veteran was in the military 
service.  In contrast, although the Dr. Rueca has treated the 
veteran for a number of years, she did not begin such 
treatment until more than 23 years after the veteran's 
discharge.  Thus, Dr. Rueca's opinion as to the relationship 
between current symptoms and the veteran's military service 
are based on a medical history provided to her by the veteran 
more than 23 years after his discharge from service.  
Significantly, the history recorded by Dr. Rueca is not 
consistent with the medical records created contemporaneously 
with the veteran's military service.  It is clear that the 
history upon which she basis her opinion as to the 
relationship between current symptoms and the veteran's 
military service was provided by the veteran as the history 
which she has reported is not reflected in the clinical 
records created while he was in military service.  
Specifically, the reports of psychiatric treatment which the 
veteran received in service are limited to complaints over 
losing his girlfriend to another man.  These reports do not 
reflect complaints of education debt, fear of death or 
killing others, or being "picked on" by his fellow 
servicemen; which the veteran reported to Dr. Rueca.  
Accordingly, the Board finds that Dr. Rueca's findings and 
opinions with respect to the veteran are founded on a medical 
history which is inconsistent with the contemporaneous 
medical records in service; thus, they are of little 
probative value.  In this regard the Board notes that the 
Court has determined that medical opinions based on a history 
furnished by the veteran and unsupported by the clinical 
evidence are of low or limited probative value.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  The Court has further 
stated that, without a thorough review of the record, an 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  For these reasons, the VA examiner's opinion is 
given higher probative value.

While the veteran has submitted medical evidence of a current 
psychiatric disability, he has not shown that this 
psychiatric disability was incurred in or aggravated by 
service; therefore, service connection must be denied.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  In reaching this decision, the 
doctrine of reasonable doubt was considered but, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for psychiatric disorder, 
to include PTSD, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

